DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on December 20, 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 4, the limitation “the third surface is provided over between more outside in a radial direction than a first end of the roller and more inside in the radial 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (JP 2014-145383) in view of Park (USP 5,701,984).
Referring to Figure 4, Nakashima illustrates a transmission comprising: a shaft (11) that is rotatable around a first rotation center; a first gear (12) that is rotatable around the first rotation center around the shaft; a roller bearing (15) that comprises a roller supported to be rotatable around a second rotation center parallel to the first rotation center between the first gear and the shaft, and that supports the first gear to be relatively rotatable with the shaft; the first gear includes a second support part (32) disposed in a second direction of the roller bearing opposite to a first direction and facing a second surface directed to the second direction of the roller, the second support part and the second surface contact with each other to limit movement of the first gear to the first direction. 
Nakashima does not disclose a thrust bearing that includes a first support part disposed in a first direction along an axis direction of the second rotation center and 
With respect to claim 3, Nakashima teaches a first member (21) that is disposed in the second direction of the first gear to be rotatable integrally with the shaft, wherein the second support part includes a third surface (adjacent 16) that faces the first member, and the third surface and the first member operatively contact with each other to limit movement of the first gear to the second direction.  
With respect to claim 4, Nakashima teaches, as best understood, the third surface is provided over between more outside in a radial direction than a first end of .  

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658